

	

		II

		109th CONGRESS

		1st Session

		S. 1528

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. McConnell (for

			 himself, Mrs. Lincoln, and

			 Mr. Bunning) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide for the tax treatment of horses, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Equine Equity Act of

			 2005.

		2.3-Year depreciation

			 for all race horses

			(a)In

			 generalClause (i) of section

			 168(e)(3)(A) of the Internal Revenue Code of 1986 (defining 3-year property) is

			 amended to read as follows:

				

					(i)any race

				horse,

					.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to property placed in service on or after the date of

			 the enactment of this Act.

			3.Reduction of holding

			 period to 12 months for purposes of determining whether horses are Section

			 1231 assets

			(a)In

			 generalSubparagraph (A) of

			 section 1231(b)(3) of the Internal Revenue Code of 1986 (relating to definition

			 of property used in the trade or business) is amended by striking and

			 horses.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			4.Livestock

			 assistance

			(a)In

			 generalIn carrying out a

			 livestock assistance, compensation, or feed program, the Secretary of

			 Agriculture shall include horses within the definition of

			 livestock covered by the program.

			(b)Conforming

			 amendments

				(1)Section 602(2) of the Agricultural Act of

			 1949 (7 U.S.C. 1471(2)) is amended—

					(A)by inserting horses, after

			 bison,; and

					(B)by striking equine animals used for

			 food or in the production of food,.

					(2)Section 806 of the Agriculture, Rural

			 Development, Food and Drug Administration, and Related Agencies Appropriations

			 Act, 2001 (Public Law 106–387; 114 Stat. 1549A–51) is amended by inserting

			 (including losses to elk, reindeer, bison, and horses) after

			 livestock losses.

				(3)Section 10104(a) of the Farm Security and

			 Rural Investment Act of 2002 (7 U.S.C. 1472(a)) is amended by striking

			 and bison and inserting bison, and horses.

				(4)Section 203(d)(2) of the Agricultural

			 Assistance Act of 2003 (Public Law 108–7; 117 Stat. 541) is amended by striking

			 and bison and inserting bison, and horses.

				(c)Applicability

				(1)In

			 generalThis section and the

			 amendments made by this section apply to losses resulting from a disaster that

			 occurs on or after the date of enactment of this Act.

				(2)Prior

			 lossesThis section and the

			 amendments made by this section do not apply to losses resulting from a

			 disaster that occurred before the date of enactment of this Act.

				

